     Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
FRANCESCO ZANGHI and ZANGHI LLC,

                   Plaintiffs,                      MEMORANDUM AND ORDER

             - against –

PIERGRAZIANO RITELLA, GIUSEPPE                        19 Civ. 5830 (NRB)
CAVALLARO, ALESSANDRO VACCA, GIANLUCA
ALOCCI, STEFANO CALLEGARI, FUTURA
HOSPITALITY LLC, STUDIO LEGALE
CAVALLARO, and GIOIA E VITA S.R.L.,

               Defendants.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       Plaintiffs Francesco Zanghi and Zanghi LLC (together,

“Zanghi”) move under Fed. R. Civ. P. 4(f)(3) for authorization

to   serve   foreign   defendants    Gianluca   Alocci   and    Stefano

Callegari      (together,      “Unserved     Defendants”)      through

alternative methods of service. (ECF No. 110.) Specifically,

Zanghi seeks to serve process on the Unserved Defendants by

(1) email, and (2) through an American attorney.               Zanghi’s

motion is granted in part subject to the conditions described

in this Memorandum.

                              BACKGROUND
       The Court assumes familiarity with the facts of this

case, which were summarized in the Court’s February 5, 2020

opinion addressing Zanghi’s request to serve other defendants
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 2 of 11



by email and through their U.S. counsel.        Zanghi v. Ritella,

No. 19 Civ. 5830, 2020 WL 589409 (S.D.N.Y. Feb. 5, 2020).

Those defendants have now been served.

     With respect to the Unserved Defendants, who reside in

Italy, Zanghi has attempted service under Fed. R. Civ. P.

4(f)(2)(C)(ii) by arranging for the Clerk of Court to mail

both Alocci and Callegari the summons and amended complaint.

(ECF Nos. 94 and 95; see ECF No. 110-3.)        The postal records

filed by Zanghi show that the package sent to Alocci was

undeliverable because he was not available to accept it at

the time of delivery, although the postal service left notice

for him to pick up the package from a local facility.           (ECF

No. 110-3.)    The package sent to Callegari was successfully

delivered to his address.       (Id.)   Zanghi, however, has not

yet obtained signed return receipts acknowledging delivery

from either defendant as required by Rule 4(f)(2)(C)(ii).

     Likewise, Zanghi has tried, unsuccessfully, to serve

Alocci and Callegari through Italian authorities consistent

with Fed. R. Civ. P. 4(f)(1).      (ECF No. 110-2 at 1.)

     Zanghi now moves for authorization to serve Alocci and

Callegari via email and through Craig Dietsch, counsel for

Alocci and Callegari’s co-defendants in this case.




                                –2–
     Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 3 of 11



                              LEGAL STANDARDS
       Fed. R. Civ. P. 4(f)(3) permits plaintiffs to serve “an

individual . . . at a place not within any judicial district

of the United States . . . [by] means not prohibited by

international agreement, as the court orders.”                  Fed. R. Civ.

P. 4(f)(3).       Courts have discretion to approve a method of

alternative service under Rule 4(f)(3) when it “(1) is not

prohibited by international agreement; and (2) comports with

constitutional       notions    of     due    process”    in    that    it   is

“reasonably       calculated,    under       all   the   circumstances,      to

apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.”

Zanghi, 2020 WL 589409, at *5-6 (quoting Mullane v. Cent.

Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)).

                                DISCUSSION
       As   an    initial     matter,      there    is   no    international

agreement between Italy and the United States that prohibits

service via email or U.S. counsel.             Id. at 6.       Thus, the live

issue is whether Zanghi’s proposed methods of service are

reasonably       calculated    under    the    circumstances       to   inform

Alocci and Callegari of this lawsuit.

I.     Service by Email

       Service by email satisfies due process when a plaintiff

presents “facts indicating that the person to be served would



                                     –3–
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 4 of 11



be likely to receive the summons and complaint at the given

email address.”       Id. (citations omitted).            In cases where

courts    have   approved      of    service    by     email,    plaintiffs

typically introduced evidence that (1) the email address is

indisputably     connected     with    the    defendant,    such    as   the

defendant using the account to personally communicate with

the plaintiff or publicly advertising that email address as

a means to conduct official business with the defendant, and

(2) the account is active and has been recently used.                    See,

e.g., id. (collecting cases); AMTO, LLC v. Bedford Asset

Mgmt., LLC, No. 14 Civ. 9913, 2015 WL 3457452, at *9 (S.D.N.Y.

June 1, 2015) (same); F.T.C. v. PCCare247 Inc., No. 12 Civ.

7189, 2013 WL 841037, at *4 (S.D.N.Y. Mar. 7, 2013) (same).

     In    applying    those        standards    to    Zanghi’s     earlier

requests, the Court permitted Zanghi to serve a defendant by

email when there was evidence that the defendant had used the

email address within the past year but disallowed email

service for other defendants when there was no proof that the

email    addresses    were    “operational      and    accessed”    by   the

defendants recently.         Zanghi, 2020 WL 589409, at *7.

     A.     Alocci

     Zanghi requests that the Court authorize service on

Alocci     through     the      email        address     gianluca.alocci@

studiocavallaro.org.         (ECF No. 110-2 at 3.)              In support,


                                     –4–
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 5 of 11



Zanghi notes that Alocci used the studiocavallaro.org email

address to contact Zanghi several times between October 2018

and June 2019 regarding the pizzerias underlying this case.

(Id.; see also ECF No. 110-6 Exs. A, B, E, G–I, K–M.)

     This    evidence     does    not     establish     that    emailing

gianluca.alocci@studiocavallaro.org is likely to result in

Alocci learning of this case.           While Alocci used this email

address to contact Zanghi, there is no proof that Alocci has

used that email address in nearly a year and a half.            In fact,

there is good reason to doubt that the account is still

operational.        Based on the Court’s research, the domain

associated with Alocci’s email address (studiocavallaro.org)

is not linked to a functional webpage or otherwise associated

with the Roman lawyer Alocci.       Moreover, a search of Italy’s

Consiglio Nazionale Forense, the official registry of Italian

lawyers,    shows   different    email    addresses   associated    with

Alocci’s     law      license:     g.alocci@giustizia.cloud          and

gianluca.alocci@ordineavvocatiroma.org.          Ricerca       Avvocati,

Consiglio    Nazionale   Forense    (last    accessed    November    25,

2020),       https://www.consiglionazionaleforense.it/web/cnf/

ricerca-avvocati (results for “ALOCCI GIANLUCA”).

     As a result, Zanghi may not serve Alocci through emailing

gianluca.alocci@studiocavallaro.org alone.              Cf. F.T.C. v.

Pecon Software Ltd., No. 12 Civ. 7186, 2013 WL 4016272, at *5


                                  –5–
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 6 of 11



(S.D.N.Y. Aug. 7, 2013) (“Service by email alone comports

with due process where a plaintiff demonstrates that the email

is likely to reach the defendant.”) (citations omitted).

       However, as explained below, Zanghi may satisfy due

process by serving Alocci through this email address in

conjunction with other methods of notice.                          See Berdeaux v.

OneCoin      Ltd.,    No.    19   Civ.    4074,       2020    WL    409633,     at   *2

(S.D.N.Y.      Jan.    24,    2020)      (permitting         plaintiff     to    serve

process by emailing an address for which there was no proof

that defendant had used the account for three years when

combined with other forms of notice).

       B.     Callegari

       Zanghi    proposes         to     serve        Callegari       by   emailing

callegari.ste@gmail.com.               (ECF No. 110-2 at 3.)                    In his

initial      application,         Zanghi       only     produced       proof      that

Callegari used the Gmail address at issue as recently as

January 2019 to contact Zanghi about menus for the pizzerias.

(ECF   No.    110-2    at    3    (noting      that    other       defendants     sent

messages through that email account as recently as March

2019); see also ECF No. 110-6 Exs. C, D, F, J.)                       Zanghi later

filed evidence attached to his November 12, 2020 letter to

the Court revealing that this email address was used to

contact Zanghi’s counsel as recently as October 27, 2020.

(ECF No. 111-2.)        The emails from the callegari.ste@gmail.com


                                         –6–
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 7 of 11



account   contain          Callegari’s    information        in    the   signature

block, mention a dispute in “NYC,” and reference an envelope

that   Callegari        received      related    to    this       lawsuit,      which

presumably contained the summons and amended complaint sent

by the Clerk of Court and delivered to his address.                           (Id.)

       This    evidence       strongly     suggests      that       Callegari         is

actively using the Gmail account and will thus receive process

papers sent to that email address. Furthermore, the substance

of Callegari’s email to Zanghi’s counsel demonstrates that he

is already aware of this lawsuit.                  When combined with the

fact that the summons and amended complaint have already been

delivered      to    Callegari’s      address    (ECF    No.       110-3),      these

considerations are sufficient to satisfy the Mullane due

process standard.            Zanghi may therefore effect service on

Callegari by emailing the summons, amended complaint, this

Order,        and     Italian      translations         of        the    same         to

callegari.ste@gmail.com.

II.    Service Through Attorney Craig Dietsch

       Zanghi also asks for permission to serve “Alocci and

Callegari via U.S. counsel, Mr. Craig Dietsch.”                              (ECF No.

110-2 at 4.)         As Callegari may be served by email alone, the

Court will only address this request with respect to Alocci.

       While    courts       commonly    approve      service      on    a    foreign

defendant’s         U.S.    counsel   under     Rule   4(f)(3),         they    first


                                         –7–
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 8 of 11



“require that the circumstances indicate that U.S. counsel

will inform the foreign defendant of the action.”               Zanghi,

2020 WL 589409, at *7 (citations omitted).

     As a threshold matter, Mr. Dietsch’s actions in this

lawsuit have left the status of his relationships with the

Unserved Defendants far from clear.             As Zanghi points out,

Mr. Dietsch has submitted multiple letters to this Court

purportedly on behalf of the Unserved Defendants.1              Despite

these filings, Mr. Dietsch maintains that he has “never

represented” the Unserved Defendants “in any capacity.”               (ECF

No. 107 at 2.)    While Mr. Dietsch’s actions before this Court

on behalf of parties he does not represent are issues that we

will leave for another day, the Court cannot assume that an

attorney-client relationship exists based on this record.

     As   Mr.    Dietsch   is   not    Alocci’s    U.S.   counsel,    the

presumptions that typically apply when courts approve service

through    a    party’s    attorney,     such     as   open   lines    of

communication and a fiduciary relationship, are simply not

present here.     Indeed, the case for serving Alocci through

Mr. Dietsch is weaker than Zanghi’s failed motion to serve

defendants Cavallaro, Vacca, and Gioia e Vita through Rocco



     1      See ECF No. 104 (requesting a pre-motion conference to file
motion to dismiss the amended complaint against Alocci and Callegari);
ECF No. 107 (opposing Zanghi’s request for a pre-motion conference to
file a motion for alternative service on Alocci and Callegari).



                                  –8–
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 9 of 11



Lamura,   an   attorney        who   was        actively   representing        those

defendants at the time but in the process of seeking to

withdraw as counsel.           See Zanghi, 2020 WL 589409, at *7.

     Accordingly, Zanghi may not serve Alocci by emailing

process to Mr. Dietsch.           See, e.g., Madu, Edozie & Madu, P.C.

v. SocketWorks Ltd. Nigeria, 265 F.R.D. 106, 120 (S.D.N.Y.

2010) (denying alternative service on counsel who represented

defendants     in    connection           with     “various     corporate       and

regulatory matters” but never represented them “in connection

with any litigation,” including the instant case); Kuklachev

v. Gelfman, No. 08 Civ. 2214, 2008 WL 5068860, at *4 (E.D.N.Y.

Nov. 24, 2008) (refusing to allow service on counsel who did

not represent defendant).

III. Appropriate Relief

     In an effort to avoid further motion practice, the Court

concludes that the following combination of methods, done

simultaneously,          are    reasonably          calculated         under    the

circumstances       to   result      in    Alocci       receiving   process      and

learning of the pending lawsuit, see Berdeaux, 2020 WL 409633,

at *2:

    (1)   Emailing a copy of the summons, amended complaint,

          this Order, and Italian translations of the same to

          g.alocci@giustizia.cloud                   and       gianluca.alocci@

          ordineavvocatiroma.org,                 the    two   email    addresses


                                          –9–
   Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 10 of 11



           associated with Alocci on Italy’s official registry

           of lawyers;

     (2)   Emailing a copy of the summons, amended complaint,

           this Order, and Italian translations of the same to

           gianluca.alocci@studiocavallaro.org,              the     email

           address that Alocci used to communicate with Zanghi

           last year;

     (3)   Mailing    through    registered    mail   a     copy   of    the

           summons, amended complaint, this Order, and Italian

           translations of the same to Alocci at Via Orvieto,

           25,   Pl.11   S.C.B    In.7,   Rome,    Italy    001852,      the

           address on Alocci’s Roman certificate of residence

           (ECF No. 110-5);2 and

     (4)   Mailing    through    registered    mail   a     copy   of    the

           summons, amended complaint, this Order, and Italian

           translations     of   the   same   to   Alocci    at    the   two

           physical addresses associated with Alocci on Italy’s

           official registry of lawyers: Via del Tritone, 102,




      2     Service by mail on defendants located in Italy is not
prohibited under international agreements between the United States and
Italy.   See Stafford v. Grifols Int’l S.A., No. 18 Civ. 321, 2019 WL
3521957, at *3 n.6 (N.D. Ga. Feb. 25, 2019) (collecting cases); see also
Judicial Assistance Country Information: Italy, U.S. Dep’t of State (last
updated Nov. 15, 2013), https://travel.state.gov/content/travel/en/legal
/Judicial-Assistance-Country-Information/Italy.html        (“International
service of process by registered mail is allowed in Italy, but this method
will only record delivery to an address and not to a person.”).



                                  –10–
  Case 1:19-cv-05830-NRB Document 117 Filed 11/25/20 Page 11 of 11



         Rome, Italy 00187 and Via delle Montagne Rocciose,

         68, Rome, Italy 00144.

                            CONCLUSION
     For the reasons above, Zanghi’s motion for alternative

service is granted in part subject to the conditions set forth

in this Memorandum.

     Alocci and Callegari are cautioned that they face the

possibility of having certificates of default and default

judgments entered against them if they fail to timely respond

to the amended complaint following Zanghi’s completion of

service through each of the methods approved by the Court.

     The Clerk of Court is respectfully directed to terminate

the motion pending at ECF No. 110.

     SO ORDERED.

Dated:    New York, New York
          November 25, 2020

                                   ____________________________
                                       NAOMI REICE BUCHWALD
                                   UNITED STATES DISTRICT JUDGE




                               –11–
